DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 29-30 are objected to because of the following informalities: 
Regarding claim 29, line 21 ends with a period.  
Claim 30 is objected to by virtue of its dependency on claim 29.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 27-29 recites the limitation "the multiple beacons" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 27, the limitation that recites “the multiple beacons” lacks antecedent basis.
Regarding 28, it is rejected by virtue of their dependency on claim 28.


Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
6.	Claims 27-30  (Instant Application 16/797702) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 9, 12-13, 22, 25-26 of U.S. Patent No.10, 602,430. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the cited U.S. Patent disclose the limitations of the instant claims as shown in the table.


Instant Application 16/797702
U.S. Patent No. 10,602,430
27. (New) A method, comprising: determining, at an access point (AP) device, a set of basic service set identifiers (BSSIDs), wherein each BSSID in the set includes a same group of most significant bits (MSBs); assigning, at the AP device, respective BSSIDs from the set of BSSIDs to multiple virtual APs implemented by the AP device; designating, at the AP device, one of the assigned BSSIDs as a reference BSSID, wherein the reference BS SID corresponds to a transmitter address (TA) for frames intended for client stations associated with more than one virtual AP implemented by the AP device; generating, at the AP device, a management frame that includes i) a header with a TA field set to one of the assigned BSSIDs, and ii) a frame body with a plurality of fields that includes a) a first field set to n, and b) a second field set to then LSBs of the reference BS SID; and transmitting, by the AP device, the management frame, wherein the TA field, the first field, and the second field, indicate the reference BS SID to a client station that receives the management frame wherein each BS SID in the set of BSSIDs has a first same length; transmitting, by the AP device, the multiple beacon frames.


includes a same group of most significant bits (MSBs), wherein each BSSID in 
the set includes a different group of n least significant bits (LSBs), and 
wherein n is a positive integer;  assigning, at the AP device, respective 
BSSIDs from the set of BSSIDs to multiple virtual APs implemented by the AP 
device;  designating, at the AP device, one of the assigned BSSIDs as a 
reference BSSID, wherein the reference BSSID corresponds to a transmitter 
address (TA) for frames intended for client stations associated with more than 
one virtual AP implemented by the AP device;  generating, at the AP device, a 
management frame that includes i) a header with a TA field set to one of the 
assigned BSSIDs, and ii) a frame body with a plurality of fields that includes 
a) a first field set to n, and b) a second field set to the n LSBs of the 
reference BSSID;  and transmitting, by the AP device, the management frame, 

reference BSSID to a client station that receives the management frame.


4.  The method claim 1, further comprising: generating, at the AP device, 
multiple beacon frames respectively corresponding to the multiple virtual APs, 
wherein each beacon frame includes a header with a TA field set to the 
respective BSSID assigned to the respective virtual AP, wherein each beacon 
frame further includes respective network information regarding a respective 
basic service set corresponding to the respective virtual AP;  and 
transmitting, by the AP device, the multiple beacon frames. 
 
   



4.  The method claim 1, further comprising: generating, at the AP device, 
multiple beacon frames respectively corresponding to the multiple virtual APs, 
wherein each beacon frame includes a header with a TA field set to the 
respective BSSID assigned to the respective virtual AP, wherein each beacon 
frame further includes respective network information regarding a respective 
basic service set corresponding to the respective virtual AP;  and 
transmitting, by the AP device, the multiple beacon frames. 



9.  An apparatus, comprising: a network interface device associated with an 
access point (AP) device, wherein the network interface device includes one or 
more integrated circuit (IC) devices configured to: determine a set of basic 
service set identifiers (BSSIDs), wherein each BSSID in the set includes a same 
group of most significant bits (MSBs), wherein each BSSID in the set includes a 
different group of n least significant bits (LSBs), and wherein n is a positive 
integer, assign respective BSSIDs from the set of BSSIDs to multiple virtual 
APs implemented by the AP device, designate one of the assigned BSSIDs as a 
reference BSSID, wherein the reference BSSID corresponds to a transmitter 
address (TA) for frames intended for client stations associated with more than 
one virtual AP implemented by the AP device, generate a management frame that 
includes i) a header with a TA field set to one of the assigned BSSIDs, and ii) 
a frame body with a plurality of fields that includes a) a first field set to 
n, and b) a second field set to the n LSBs of the reference BSSID, and transmit 
the management frame, wherein the TA field, the first field, and the second 
field, indicate the reference BSSID to a client station that receives the 
management frame.
 

12.  The apparatus of claim 9, wherein the one or more IC devices are 
further configured to: generate multiple beacon frames respectively 
corresponding to the multiple virtual APs, wherein each beacon frame includes a 
header with a TA field set to the respective BSSID assigned to the respective 
virtual AP, wherein each beacon frame further includes respective network 
information regarding a respective basic service set corresponding to the 
respective virtual AP;  and transmit the multiple beacon frames. 

    13.  The apparatus of claim 12, wherein: the one or more IC devices are 
configured to transmit each beacon frame within a respective physical layer 
(PHY) data unit having a respective PHY header;  each PHY header includes a 
color field set to a same network identifier;  each BSSID in the set of BSSIDs has a first same length;  and the same network identifier in each color field of each PHY header has a second length that is shorter than the first same 
length. 


wherein the particular BS SID and the reference BS SID are from a set of BSSIDs, wherein each BSSID in the set includes a same group of most significant bits (MSBs), wherein each BSSID in the set includes a different group of n least significant bits (LSBs), wherein n is a positive integer, and wherein respective BSSIDs from the set of BSSIDs correspond to respective virtual APs among the multiple virtual APs implemented by the physical AP device;
wherein the one or more 1C devices are further configured to: determine the reference BSSID using i) the TA field, ii) the first field, and iii) the second field, and use the 
the other frame is received within a particular resource unit (RU) within a multiuser (MU) physical layer (PHY) data unit.


particular client station, wherein the network interface device includes one or 
more integrated circuit (IC) devices configured to: receive a management frame 
from a physical access point (AP) device, wherein the management frame includes 
i) a header with a transmitter address (TA) field set to a particular basic 
service set identifier (BSSID) corresponding to a particular virtual AP among 
multiple virtual APs implemented by the physical AP device, and ii) a frame 
body with a plurality of fields that includes a) a first field set to a value 
n, and b) a second field set to the n LSBs of a reference BSSID, wherein the 
reference BSSID corresponds to a TA for frames intended for client stations 
associated with more than one virtual AP implemented by the AP device;  wherein 
the particular BSSID and the reference BSSID are from a set of BSSIDs, wherein 
each BSSID in the set includes a same group of most significant bits (MSBs), 
wherein each BSSID in the set includes a different group of n least significant 
bits (LSBs), wherein n is a positive integer, and wherein respective BSSIDs 
from the set of BSSIDs correspond to respective virtual APs among the multiple 
virtual APs implemented by the physical AP device;  wherein the one or more IC 

TA field, ii) the first field, and iii) the second field, and use the determined reference BSSID to identify frames transmitted by the physical AP device that are intended for client stations associated with more than one virtual AP implemented by the AP device.


 25.  The apparatus of claim 22, wherein the one or more IC devices are 
further configured to: receive another frame that includes a header with a TA 
field;  determine that the TA field is set to the reference BSSID;  and 
determine that a frame body of the other frame includes data for more than one 
client station associated with more than one virtual AP implemented by the AP 
device based on determining that the TA field is set to the reference BSSID. 
 
    26.  The apparatus of claim 25, wherein: the other frame is received within 
a particular resource unit (RU) within a multi-user (MU) physical layer (PHY) 
data unit;  a PHY header of the MU PHY data unit includes RU allocation 
information;  the one or more IC devices are further configured to: determine 
that the RU allocation information indicates that the particular RU is 
associated with a station identifier value that is reserved for information 
corresponding to multiple client station associated with multiple virtual APs, 
and determine that the frame body of the other frame includes data for more 
than one client station associated with more than one virtual AP implemented by 
the AP device further based on determining that the RU allocation information indicates that the particular RU is associated with the station identifier value that is reserved for information corresponding to multiple client stations associated with the multiple virtual APs. 





The closest prior arts: Seok et al (US 2017/0105143 A1, Foreign Priority of June 27, 2014) discloses access point (AP) that is configured with multiple BSSID (section 0236-0239) and the physical forms a group of virtual access points (APs) and broadcasting of beacon frame to all STAs (section 0225-0226, 0232). The STAs are identified by AID ranges related to BSSID/different BSSIDs (section 0252-0254), including transmitting of association response frame based on the association request (section 0253-0259).
Seok ‘further teaches the beacon frame that includes max BSSID indicator (fig. 14 to fig. 15), wherein the ax indicator BBSID indicates the maximum number of BSSIDs (section 0236-0246). Moreover, Seok teaches BSSID value is set to the transmitter address (section 0252-0254-BSSID 1 with address 1) and MSBs (48-n) of the reference BSSID (section 0242-0248).
Jokela et al (US 20080144591 A1) discloses method and apparatus for providing multiple BSSID set, including advertising BSSID profiles in beacon frame and probe response.

5.	Claims 27-30 would able allowed if a Terminal Disclaimer is filed to overcome the Double Patenting Rejection as forth, in this Office Action.

	Regarding claim 27, the closest prior arts either singularly or in combination fail to reasonably anticipate or renders obvious “designating, at the AP device, one of the assigned BSSIDs as a reference BSSID, wherein the reference BS SID corresponds to a transmitter address (TA) for frames intended for client stations associated with more than one virtual AP implemented by the AP device; generating, at the AP device, a management frame that includes i) a header with a TA field set to one of the assigned BSSIDs, and ii) a frame body with a plurality of fields that includes a) a first field set to n, and b) a second field set to then LSBs of the reference BS SID; and transmitting, by the AP device, the management frame, wherein the TA field, the first field, and the second field, indicate the reference BS SID to a client station that receives the management frame wherein each BS SID in the set of BSSIDs has a first same length; transmitting, by the AP device, the multiple beacon frames”.

	Regarding claim 29, the closest prior arts either singularly or in combination fail to reasonably anticipate or renders obvious “wherein each BSSID in the set includes a different group of n least significant bits (LSBs), and wherein n is a positive integer, assign respective BSSIDs from the set of BSSIDs to multiple virtual APs implemented by the AP device, designate one of the assigned BSSIDs as a reference BSSID, wherein the reference BSSID corresponds to a transmitter address (TA) for frames intended for client stations associated with more than one virtual AP implemented by the AP device, generate a management frame that includes i) a header with a TA field set to one of the assigned BSSIDs, and ii) a frame body with a plurality of fields that includes a) a first field set ton, and b) a second field set to then LSBs of the reference BSSID, and transmit the management frame, wherein the TA field, the first field, and the second field, indicate the reference BSSID to a client station that receives the management frame; the one or more 1C devices are configured to transmit each beacon frame within a respective physical layer (PHY) data unit having a respective PHY header. determining that the frame body of the other frame includes data for client stations associated with more than one virtual AP implemented by the AP device is further based on determining that the RU allocation information indicates that the particular RU is associated with the station identifier value that is reserved for information corresponding to multiple client station associated with multiple virtual APs”.
	
Regarding claim 30, the closest prior arts either singularly or in combination fail to reasonably anticipate or renders obvious “wherein the reference BSSID corresponds to a TA for frames intended for client stations associated with more than one virtual AP implemented by the AP device; wherein the particular BS SID and the reference BS SID are from a set of BSSIDs, wherein each BSSID in the set includes a same group of most significant bits (MSBs), wherein each BSSID in the set includes a different group of n least significant bits (LSBs), wherein n is a positive integer, and wherein respective BSSIDs from the set of BSSIDs correspond to respective virtual APs among the multiple virtual APs implemented by the physical AP device;
wherein the one or more 1C devices are further configured to: determine the reference BSSID using i) the TA field, ii) the first field, and iii) the second field, and use the determined reference BSSID to identify frames transmitted by the physical AP device that are intended for client stations associated with more than one virtual AP implemented by the AP device;
the other frame is received within a particular resource unit (RU) within a multiuser (MU) physical layer (PHY) data unit”.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473